DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a final action in response to claim amendments and remarks filed on August 30, 2022 relating to U.S. Patent Application No. 16/804,289 filed on February 28, 2020 which is a Continuation of Application No. 16/803,387, filed on February 27, 2020.  Claims 1-3, 5-6, 10-13, 16 and 19 are amended. Claims 19 and 20 are canceled. Claim 21 has been added. Claims 1 – 8, 10 – 19 and 21 are pending and have been examined.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on August 30, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Response to Arguments

Applicant’s Remarks filed on August 30, 2022 have been fully considered.
With respect to the Double Patenting Rejections, Applicant requests reconsideration and withdrawal of the rejections in light of the current amendments to the independent claims. The rejections will be maintained and reconsidered pending any final amendments to the claims by Applicant.  

With respect to the 35 USC § 101 rejection, Applicant’s amended independent claims are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application. Further, as an ordered combination, the claims are also not well-understood, routine or conventional. The Section 101 rejection for subject matter eligibility is withdrawn. Insofar as amended independent Claims 1 and 12 recite a robotic process automation circuit without implementation by a processor, a new Section 101 rejection for software per se has been added. (See Section 101 rejection below).
With respect to the 35 USC § 103 rejection, in light of Applicant’s amendments to the claims, a further search of the art has not identified any references that disclose, either alone or in combination, the elements of the amended claims. The Section 103 rejection is withdrawn. 


Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1– 8, 10 –19 and 21 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 20 of co-pending Application No. 16/803,387.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach a blockchain services circuit, a data collection circuit and a smart contract circuit for the management of collateralized loans. The difference between the two applications is that 16/803,387 teaches loan management circuit which interprets loan related events and implements loan related activities involving entities related to the lending transaction and the loan terms and conditions. The instant application teaches receiving data for items of collateral that provide security for a loan, creating a smart contract for the assignment of the items and recording same on a distributed ledger.


Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1– 8, 10 –19 and 21 are rejected under 35 U.S.C. 101 because the claims are directed to a non-statutory subject matter.

Independent Claims 1 and 12 recite “… a robotic process automation circuit …”. Insofar as the claims do not recite that the robotic process automation circuit is implemented by a processor, the Examiner uses the broadest reasonable interpretation to interpret the circuit as software per se. 

For this reason, Claims 1– 8, 10 –19 and 21 fail to satisfy one of the statutory categories set forth in 35 U.S.C. 101 and are therefore considered to be directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1– 8, 10 –19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are a recitation of the Artificial Intelligence Circuit training the Robotic Automation (See Specification, Fig. 85, Pars. 248, 250) as opposed to the Robotic Process Automation Circuit training the Artificial Intelligence Circuit, as reflected in the current amended claims. By definition, an artificial intelligence circuit trains a robotic process automation circuit to perform functions in a system. 
The aforementioned was discussed with Applicant’s counsel in an Interview on 11/2/2022 who advised that he would make and submit appropriate amendments to the claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        11/4/2022